Exhibit 10.11



BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT



THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
made and entered into as of the 13th day of May, 2010 by and between NL
Industries, Inc., a New Jersey corporation (“NL Industries”) and NL
Environmental Management Services, Inc. (“NL EMS” and, together with NL
Industries and any and all of their successors and assigns, “Assignor”) and
CompX International Inc., a Delaware corporation (“Assignee”).  Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Mortgage Note, as hereinafter defined.


WHEREAS, Assignor has extended a loan (the “Loan”) in the amount of Fifteen
Million Dollars ($15,000,000.00) evidenced by that certain Mortgage Note in the
amount of Fifteen Million Dollars ($15,000,000.00), dated October 15, 2008, made
by Sayreville Seaport Associates, L.P., a Delaware limited partnership
(“Borrower”) and payable to the order of Assignor (as such mortgage note may be
renewed, extended, modified, amended or restated from time to time, the
“Mortgage Note”); and


WHEREAS, the Mortgage Note is secured by, among other things:  (i) a Leasehold
Mortgage, Assignment, Security Agreement and Fixture Filing, dated October 15,
2008 and recorded on October 17, 2008 in the Office of the Middlesex County
Clerk in Mortgage Book 13164, page 340&c, executed by Borrower in favor of
Assignor (as amended, supplemented, modified, restated, renewed or extended from
time to time, the “Subordinate Mortgage”); (ii) a Guaranty Agreement, dated
October 15, 2008, from J. Brian O’Neill (“O’Neill”) to Assignor (the “NL
Guaranty” and, together with the Mortgage Note and the Subordinate Mortgage, the
“NL Loan Documents”); and (iii) a Multi-Party Agreement, dated October 15, 2008,
by and among, inter alia, Borrower, O’Neill, Assignor, and The Prudential
Insurance Company of America (the “Multi-Party Agreement”); and


WHEREAS, the Loan and the Mortgage Note are subject to that certain
Intercreditor, Subordination and Standstill Agreement, dated as of October 15,
2008, among, inter alia, Assignor, Bank of America, N.A., a national banking
association, on behalf of itself and certain other financial institutions
(“Administrative Agent”), Borrower and O’Neill (the “Intercreditor Agreement”
and, together with the NL Loan Documents and the Multi-Party Agreement, the
“Assigned Documents”); and


WHEREAS, Assignee is a corporation which is “controlled” (as defined below) by
NL Industries or under common “control” (as defined below) with NL Industries
(for purposes of this Agreement, the terms “controlled” and “control” shall
mean, as the context shall require, the ability to direct or cause the direction
of the management and policies of such corporation by contract or otherwise);
and


WHEREAS, on the terms and subject to the conditions set forth herein, Assignor
has agreed to sell, transfer and assign, and Assignee has agreed to purchase,
the Assigned Documents; and


WHEREAS, the parties to this Agreement wish to evidence such sale, transfer,
assignment and assumption as set forth below;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Recitals.  The foregoing recitals are true and correct and are incorporated
into this Agreement by reference.
 
        2. Purchase and Sale.  Upon the terms and subject to the conditions of
this Agreement, Assignor agrees to sell, assign, transfer, convey and deliver,
or cause to be sold, assigned, transferred, conveyed and delivered, to Assignee
and Assignee agrees to purchase all of Assignor’s rights, title and interest in
the Loan and the Assigned Documents (collectively, the “Assignment”).
 
     3. Purchase Price.  Assignee hereby agrees to pay to Assignor on the date
of this Agreement $15,000,000.  In addition, immediately upon Assignee’s receipt
from Borrower of the next interest payment under the Mortgage Note, Assignee
shall pay Assignor an additional amount equal to all accrued but unpaid
interest, as of the date of this Agreement, under the Mortgage Note.
 
          4. Assumption.  Upon the terms and subject to the conditions of this
Agreement, Assignee hereby assumes and agrees to perform and discharge any and
all obligations and liabilities of Assignor under the Loan and the Assigned
Documents which remain unperformed as of the date of this Agreement
(collectively, the “Assumption”).
 
          5. Guaranty of Payment.  Assignor hereby unconditionally guarantees to
Assignee the prompt payment when due, by acceleration of maturity or otherwise,
of any and all amounts due under and pursuant to the Mortgage Note (the
“Guaranty”).  This Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and performance, and Assignor shall be liable for the
payment and performance of the Mortgage Note as a primary obligor.  Subsequent
to Assignor becoming obligated to perform under the Guaranty, Assignor shall be
subrogated to all of Assignee’s rights of recovery and any other rights against
any person under the Loan and the Assigned Documents for any amounts paid by
Assignor under the Guaranty.
 
         6. Limitations on Assignment and Assumption.
 
       (a) Except to the extent specifically set forth in Section 4 of this
Agreement, Assignee does not assume or agree to pay, perform, discharge,
indemnify or hold harmless Assignor from any liabilities or obligations of
Assignor.
 
       (b) This Agreement shall not constitute or effect an assignment of any
asset, property or right so long as an assignment or attempted assignment of
such asset, property or right would constitute a breach or violation of the
agreement, instrument or other document or arrangement pursuant to which such
asset, property or right is held, or would in any way adversely affect the
rights of Assignor or Assignee under such agreement, instrument or other
document or arrangement or violate any applicable law.
 
       (c) The Assignment and Assumption of the Loan and the Assigned Documents
is expressly under and subject to the Intercreditor Agreement, and Assignee
agrees to execute and deliver to Administrative Agent a Power of Attorney in the
form attached hereto as Exhibit A.
 
       7. Further Assurances.  Assignor, for itself and its successors and
assigns, hereby covenants and agrees that, from time to time, Assignor shall
execute and deliver, or shall cause to be executed and delivered, such documents
and instruments and shall take, or cause to be taken, such further or other
actions as Assignee may deem reasonably necessary or appropriate to effectuate
the Assignment, Assumption, and other transactions contemplated by this
Agreement.
 
       8. General.  This Agreement shall be binding upon, and inure to the
benefit of, the parties to this Agreement and their respective successors and
assigns.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, EXCLUDING THE CONFLICTS OF LAW PROVISIONS
THEREOF.  Neither this Agreement nor any of the rights, interests or obligations
under this Agreement shall be assigned by either of the parties to this
Agreement without the prior written consent of the other party.  This Agreement
may be amended only by a written instrument duly signed by each of the parties
to this Agreement.
 
[The remainder of this page is intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers on the date and year first above
written.


ASSIGNOR:


NL INDUSTRIES, INC.




By:  /s/ Robert D.
Graham                                                        

Name:  Robert D. Graham
Title: Vice President




NL ENVIRONMENTAL MANAGEMENT
SERVICES, INC.




By: /s/ Robert D.
Graham                                                                

Name:  Robert D. Graham
Title: President
 
 
ATTEST:                    ASSIGNEE:
 
 
/s/ A. Andrew R. Louis              COMPX INTERNATIONAL INC.
A. Andrew R. Louis

By: /s/ J. Mark
Hollingsworth                                                                

Name:  J. Mark Hollingsworth
Title: Vice President



 
 

--------------------------------------------------------------------------------

 

STATE OF TEXAS                                                      :
              ss.
COUNTY OF DALLAS                                           :


Before me, the undersigned authority, on this day personally appeared (i) Robert
D. Graham, the Vice President of NL Industries, Inc.; (ii) Robert D. Graham, the
President of NL Environmental Management Services, Inc.; and (iii) J. Mark
Hollingsworth, the Vice President of CompX International Inc., known to me to be
the persons whose name is subscribed to the foregoing instrument and
acknowledged to me that they executed the same for the purposes and
considerations therein expressed and in the capacity therein and herein set out,
and as the act and deed of said corporations.
GIVEN UNDER MY HAND AND SEAL OF OFFICE, THIS 13th day of May, 2010.


Affix Notary Seal Here:








/s/ Diane M. Adkins
Diane M. Adkins
Notary Public in and for Dallas County, Texas


My Commission Expires
On August 9,  2010





 
 

--------------------------------------------------------------------------------

 


 

EXHIBIT A


COMPX INTERNATIONAL INC. POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS, that COMPX INTERNATIONAL INC. (“CompX”), a
Delaware corporation with an address of 5430 LBJ Freeway, Suite 1700, Dallas,
TX  75240, hereby makes, constitutes and appoints BANK OF AMERICA, N.A., its
true and lawful attorney, for itself and in its name, place and stead, to take
any and all such acts and/or actions as CompX, can, may or is entitled to take
for and with respect to (i) that certain Mortgage Note dated October 15, 2008
from Sayreville Seaport Associates, L.P., a Delaware limited partnership
("Borrower") to NL INDUSTRIES, INC. and NL ENVIRONMENTAL MANAGEMENT SERVICES,
INC., in the original principal sum of $15,000,000.00, which Mortgage Note is
being assigned to CompX of even date herewith (the "Note") and (ii) that certain
Leasehold Mortgage, Assignment, Security Agreement and Fixture Filing dated
October 15, 2008 from Borrower to NL INDUSTRIES, INC. and NL ENVIRONMENTAL
MANAGEMENT SERVICES, INC., securing the Note and encumbering a certain leasehold
interest in certain property located in the Borough of Sayreville, Middlesex
County and State of New Jersey, which leasehold interest may become a fee
interest mortgage as provided for therein, which Leasehold Mortgage, Assignment,
Security Agreement and Fixture Filing is being assigned to CompX of even date
herewith (the "Mortgage"), including, without limitation, to execute and deliver
any modification, extension of maturity for one (1) year, release,
discharge,  assignment or endorsement of the same and/or to enforce, ask,
demand, sue for, collect and receive all sums of money,  interest and other
payments due under or pursuant to the Note and/or Mortgage, as BANK OF AMERICA,
N.A., in its sole and absolute discretion, shall deem appropriate; to foreclose
the Mortgage and to take title to property in the name of CompX, if BANK OF
AMERICA, N.A. thinks proper; to place and effect insurance with respect to the
property encumbered by the Mortgage; to retain counsel and attorneys on behalf
of CompX, to appear for CompX in all actions and proceedings to which CompX may
be a party in the courts of New Jersey or any other State in the United States,
or in the United States courts, to commence actions and proceedings in the name
of CompX if necessary, to sign and verify in its name all complaints, petitions,
answers and other pleadings of every description; hereby giving and granting to
it, the said attorney, BANK OF AMERICA, N.A.,  full power and authority to do
and perform all and every act and anything whatsoever necessary to be done in
the premises, as fully to all intents and purposes as CompX might or could do if
personally present, with full power of substitution and revocation, hereby
ratifying and confirming all that the said attorney may do pursuant to this
power.
This Power of Attorney is being given pursuant to the terms of that certain
Intercreditor, Subordination and Standstill Agreement by and between Bank of
America, N.A., as Administrative Agent for itself and on behalf of the other
"Banks" (as defined therein) and NL INDUSTRIES, INC. and NL Environmental
Management Services, Inc. dated October 15, 2008, which agreement is being
assigned to CompX of even date herewtih (the "Intercreditor Agreement").   This
Power of Attorney shall terminate upon repayment in full of the "Bank Loan" or
the "NL Loan", whichever comes first (as those terms are defined in the
Intercreditor Agreement).

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, COMPX INTERNATIONAL INC., has hereunto set its hand and seal
this ___ day of May, 2010.


ATTEST:
COMPX INTERNATIONAL INC.





BY: /s/ A. Andrew R. Louis
BY: /s/ J. Mark Hollingsworth

Name: A. Andrew R. Louis
Name:  J. Mark Hollingsworth

Title:
Secretary                                                                Title:  Vice
President, General Counsel
and Assistant Secretary








STATE OF TEXAS                                                      :
              ss.
COUNTY OF DALLAS                                           :




Before me, the undersigned authority, on this day personally appeared J. Mark
Hollingsworth, the Vice President of CompX International Inc., known to me to be
the person whose name is subscribed to the foregoing instrument and acknowledged
to me that he executed the same for the purposes and considerations therein
expressed and in the capacity therein and herein set out, and as the act and
deed of said corporation.


GIVEN UNDER MY HAND AND SEAL OF OFFICE, THIS 13th day of May, 2010.


Affix Notary Seal Here:








/s/ Diane M. Adkins
Diane M. Adkins
Notary Public in and for Dallas County, Texas


My Commission Expires
On August 9, 2010
